Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 07, 2020

The Court of Appeals hereby passes the following order:

A21A0410. IN THE INTEREST OF L. G., A CHILD.

      The mother of L. G. filed a pro se notice of appeal from the trial court’s order
holding the mother in criminal contempt. The appeal was docketed on September 28,
2020, and the mother’s brief of appellant was due on October 19, 2020. Well over a
month has passed since the due date, and the mother has not filed her brief.
Accordingly, her appeal is hereby DISMISSED. See Court of Appeals Rule 23 (a).


      The Clerk is directed to send a copy of this order to the mother. Pursuant to
Reese v. State, 216 Ga. App. 773 (456 SE2d 271) (1995), the mother is further
informed: Your appeal has been dismissed because your brief and enumeration of
errors were not timely filed. If you have decided that you no longer wish to appeal,
you need not do anything more. However, if you still wish to appeal, you may have
the right to an out-of-time appeal, but you must request an out-of-time appeal in the
trial court. If your motion for out-of-time appeal is denied, you may appeal to this
Court within 30 days of the trial court’s decision.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/07/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.